Case 1:17-cv-01835-CRC Document 41 Filed 03/20/19 Page 1 of 3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

JASON PRECHTEL,
Plaim‘iff,

v. Civil Action No. 17-183 5-CRC

FEDERAL COMMUNICATIONS
COMMISSION, et al.,

Defendants.

STIPULATION OF SET'I`LEMENT AND DISMISSAL

Defendants, the Federal Communications Commission (“FCC”) and the General Services
Administration (“Defendants”), and Plaintiff, Jason Prechtel (“Plaintiff’) (collectively, “the
Parties”), by and through their respective undersigned counsel, hereby stipulate and agree as
follows:

l. Pursuant to Federal Rule of Civil Procedure 4l(a)(l)(A)(ii), the parties hereby
stipulate and agree that this action under the Freedom of Information Act shall be, and is hereby,
dismissed With prejudice.

2. Defendant the FCC shall pay Plaintiff a lump sum in the amount of Forty-Three
Thousand, Seventy-Seven Dollars and Eighty Cents ($43,077.80) in attorneys’ fees and costs in
this matter.

3. Payrnent of such amount will be made by an electronic transfer of funds to a bank
account specified by counsel for Plaintiff. Upon filing this stipulation of settlement and dismissal,
the Parties Will promptly cause the information and documentation necessary to effectuate this
payment to be completed and transmitted

4. This stipulation of settlement and dismissal shall represent full and complete

satisfaction of all claims arising from the allegations set forth in the pleadings filed by Plaintiff

Case 1:17-cv-01835-CRC Document 41 Filed 03/20/19 Page 2 of 3

against Defendants in this action. In particular, this joint stipulation of settlement and dismissal
shall resolve all claims for attomeys’ fees and costs, as well as search, review and processing fees
incurred by both Plaintiff and Defendants in connection with the administrative FOIA process, the
district court litigation process, and any other proceedings involving the claims raised or that could
have been raised in this action.

5. This stipulation of settlement and dismissal shall not constitute an admission of
liability or fault on the part of the Defendants or the United States or their agents or employees
and is entered into by the Parties for the sole purpose of compromising disputed claims and
avoiding the expenses and risks of further litigation.

6. This stipulation of settlement and dismissal shall be binding upon and inure to the
benefit of the Parties and their respective successors and assigns.

7. The Parties agree that this stipulation of settlement and dismissal will not be used
as evidence or otherwise in any pending or future civil or administrative action against Defendants
or the United States, or any agency or instrumentality of the United States, other than any action
to enforce the terms of this agreement

8. Execution of this stipulation of settlement and dismissal by counsel for Plaintiff
and by counsel for Defendants and filing on the Court’s ECF docket shall constitute a dismissal of
this action With prejudice, effective upon filing, pursuant to Federal Rule of Civil Procedure
4l(a)(l)(A)(ii), except that the Parties request that the Court enter this stipulation as an order so as
to retain jurisdiction for the sole purpose of enforcing this stipulation

Counsel for Defendants is authorized to file this stipulation on behalf of Plaintiff.

Case 1:17-cv-01835-CRC Document 41 Filed 03/20/19 Page 3 of 3

Respectfully submitted this 20th day of March 2019,

LOEVY & LOEVY

fsf Joshua Burdav
JOSHUA BURDAY, D.C. Bar #IL0042
MATTHEW TOPIC, D.C. Bar #IL0037
311 North Aberdeen, Third Floor
Chicago, Illinois 60607
Telephone: 312 243 5900
foia@loevy.com

Counselfor Plaintiff

JESSIE K. LIU, D.C. Bar #472845
United States Attomey

DANIEL F. VAN HORN, D.C. Bar #924092
Chief, Civil Division

By: /s/ Johnnv Walker

JOHNNY H. WALKER, D.C. Bar # 991325
Assistant United States Attomey

555 4th Street, N.W.

Washington, District of Columbia 20530
Telephone: 202 252 2575
johnny.walker@usdoj. gov

Counselfor Defendants

so oRDERED on this/2 °L( day of //Vlwaé , 2019

@///§/z

The Honorable Christop r R. Cooper
UNITED STATES DIST CT JUDGE

